Citation Nr: 1437653	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as macular degeneration, to include as due to radiation exposure.

2.  Entitlement to an initial evaluation in excess of 40 percent for bilateral sensorineural hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to January 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

In the November 2006 rating decision, the RO granted service connection for bilateral sensorineural hearing loss, and assigned a 10 percent evaluation, effective from January 26, 2006.  In the September 2007 rating decision, the RO denied entitlement to service connection for macular degeneration. 

In November 2010, the Veteran testified before the undersigned during a Board hearing at the RO on the issue of entitlement to service connection for macular degeneration.  In a March 2012 statement, the Veteran withdrew his hearing request with regard to the issue of an increased evaluation for bilateral hearing loss disability.  See 38 C.F.R. §§ 20.702(e) and 20.704(e) (2013).

In March 2011, the Board remanded this further development which has been completed, and the case has been returned to the Board for appellate consideration.  

During the pendency of the appeal, in a May 2008 rating decision, the RO increased the disability evaluation for hearing loss disability to 20 percent disabling effective February 12, 2008.  Then in a December 2009 rating decision, the RO increased the disability evaluation to 30 percent effective September 2, 2009.  Most recently, in a January 2014 rating decision, the RO increased the disability evaluation for hearing loss disability to 40 percent disabling effective January 26, 2006, the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In addition to the claims currently on appeal, in March 2012 the Board also addressed the issue of service connection for posttraumatic stress disorder (PTSD).  During the pendency of the appeal, in a March 2012 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability evaluation effective September 21, 2009.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Board has reviewed the documents in both the paper claims file and the 
electronic claims file in rendering this decision.

The issue of service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has demonstrated at worst Level VIII hearing acuity in the right ear and Level VII in the left ear.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent for a bilateral sensorineural hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this appeal in March 2011.  The Board, in relevant part, specifically instructed the Agency of  Original Jurisdiction (AOJ) to schedule the Veteran for a hearing with regard to his increased rating claim for hearing loss disability, obtain any outstanding medical records, provide the Veteran with an examination for his claimed macular degeneration, and to readjudicate the claims.  Subsequently, additional VA treatment records were associated with the claims folder, the Veteran was provided an examination for his audiological examination in July 2012, and his claim was readjudicated in a January 2014  supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in April 2006, prior to the November 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  A September 2009 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a January 2014 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

The April 2006 letter provided the Veteran with the notice required for the initial claim of service connection for a hearing loss disability.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the  VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate audiological evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.   

Additionally, the Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Board observes that the most recent VA examiner, who conducted the July 2012 examination, addressed the functional effects of the Veteran's hearing loss disability, as will be discussed in detail below.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the VA examiner discussed the functional effects of the Veteran's hearing problems in the most recent examination report. 

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his hearing loss disability since he was last examined in July 2012.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312

Also, as noted above, in November 2010, the Veteran presented testimony with regard to the issue of an increased evaluation for bilateral hearing loss disability in a travel board hearing before the undersigned Acting Veterans Law Judge.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim for a higher rating for the hearing loss disability.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Hearing Loss Disability

The Veteran essentially contends that his bilateral hearing loss disability is more disabling than contemplated by the current 40 percent disability evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2013).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone dB loss. 

The percentage disability evaluation is then found from Table VII (in 38 C.F.R. 
§ 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85 (2013). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

The relevant evidence includes a September 2006 VA examination report, which noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
40
70
65
70
61
LEFT
35
50
65
80
58

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.  The hearing impairment levels correspond to Level IV in the right ear and Level III in the left ear under Table VI.  Intersecting Levels I and II under Table VII shows a compensable rating.  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2013).  

A May 2008 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ


1000
2000
3000
4000
Avg.
RIGHT
50
75
70
80
69
LEFT
35
50
70
80
59

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left ear.  The hearing impairment levels correspond to Level VI in the right ear and Level I in the left ear under Table V.  Intersecting Levels I and I under Table VII shows a 20 percent rating.  As to the test results in May 2008, an exceptional pattern of hearing impairment has not been shown.  See 38 C.F.R. § 4.86 (a), (b) (2013).  

A December 2009 VA audiological examination report noted the following pure tone thresholds, in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
55
80
80
90
76
LEFT
45
55
70
90
65

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 68 percent in the left ear.  The hearing impairment levels correspond to Level VII in the right ear and Level V in the left ear under Table V.  Intersecting Levels I and I under Table VII shows a 30 percent rating.  These test results do not show an exceptional pattern of hearing impairment has not been shown.  See 38 C.F.R. § 4.86 (a), (b) (2013).  

A July 2012 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ


1000
2000
3000
4000
Avg.
RIGHT
55
75
80
80
72
LEFT
50
60
75
90
69

Speech audiometry revealed speech recognition ability of 54 percent in the right ear and 64 percent in the left ear.  The hearing impairment levels correspond to Level VIII in the right ear and Level VII in the left ear under Table V.  Intersecting Levels I and I under Table VII shows a 40 percent rating.  These test results represent an exceptional pattern of hearing impairment, and using Table VIA hearing impairment in the left ear corresponds to Level VI and in right ear corresponds to V resulting in a 20 percent rating under Table VII.  See 38 C.F.R. § 4.86 (a), (b) (2012).   As the evaluation under Table VI is more favorable to the Veteran, the 40 percent evaluation will be used.  

Based on the evidence throughout the appeal, the Veteran's hearing loss disability has never been at a level in excess of 40 percent pursuant to VA regulations.      

Although the Board finds that the medical evidence does not support the assignment of a higher rating for bilateral hearing loss, to the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While sympathetic to the Veteran's complaints, the Board notes that entitlement to a higher evaluation has not been demonstrated in the present case.

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate.  However, the Veteran's symptoms do not warrant staged ratings as his disability has never met the criteria for an evaluation in excess of 40 percent.   

The Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  Furthermore, evaluation of hearing loss is predominately based on clinical findings taken by medical measurements.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, an evaluation in excess of the current 40 percent disability evaluation is not warranted. 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

At the July 2012 examination, the Veteran indicated that he had trouble understanding what people were saying even with his hearing aids and with background noise he could not understand anything.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.
As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 40 percent for bilateral sensorineural hearing loss is denied.  


REMAND

In the March 2011 remand, the Board directed the AOJ to provide the Veteran with an examination to determine the etiology of his current macular degeneration.  The Board specifically indicated that if 

any diagnosed disability is considered to be a congenital or developmental abnormality, or that the diagnosed disorder pre-existed the Veteran's service, this should be specifically stated.  With respect to any diagnosed congenital or developmental abnormality, or pre-existing disorder, the examiner should opine whether it is at least as likely as not that any diagnosed disorder was aggravated beyond the normal progress of the disease during or due to the Veteran's military service, to include his exposure to radiation in service.

Subsequently, the Veteran was afforded an examination in April 2013, the report, in relevant part, reflected the examiner's finding of two conditions.  One of these was harden drusen crystals scattered across the posterior pole of each eye to include the macula, known as dominant drusen, which is a hereditary condition not indicative of macular degeneration and normally not progressive or cause loss of vision.  

The Board finds that this opinion is not adequate in light of its previous remand directives.  In particular, the Board notes that since the examiner identified dominant drusen as hereditary, he was to comment on whether such pre-existed service and was likely aggravated by service or was due to service.  Instead, the examiner generally commented that such was not normally progressive.  Therefore, the Board finds that this matter should be returned to the April 2013 VA examiner for an addendum report to address this deficiency.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the same examiner who provided the April 2013 examination report.  If the same examiner is not available, the claims folder, to include a copy of this remand and the March 2011 remand, should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The Veteran's claims file must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken. 

The examiner must address whether the Veteran's dominant drusen pre-existed the Veteran's service, and if so whether it is at least as likely as not that it was aggravated beyond the normal progress of the disease during or due to the Veteran's military service, to include his exposure to radiation in service.

In rending the opinion, the examiner is asked to consider and address the findings in the Veteran's service treatment records, the findings and diagnoses expressed in the VA treatment records, and the Veteran's lay statements, including any medical history provided by the Veteran at his VA examination.

The examiner must discuss the rationale for the opinion expressed, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should so indicate.  

2. Readjudicate the claim for entitlement to service connection for an eye disability, claimed as macular degeneration.  If the benefit sought remains denied, then the AOJ should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The claim should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


